Citation Nr: 0814229	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-10 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as depression).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981, and from October 1983 to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The competent evidence, overall, demonstrates that the 
veteran did not manifest an acquired psychiatric disorder in 
service, and that his current psychiatric symptoms are not 
shown to be causally related to his periods of active 
military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, such as psychosis, shall be service 
connected if manifested to a compensable degree within one 
year from separation from service, provided the rebuttable 
presumptions of 38 C.F.R. § 3.307 are also satisfied.  See 
38 C.F.R. §§ 3.307, 3.309(a).  However, these provisions do 
not apply as there is no evidence or argument that the 
veteran has been diagnosed with a psychotic disorder.

In this case, there is a conflict of medical evidence 
concerning whether the veteran manifests a currently 
diagnosed acquired psychiatric disorder.  The veteran's VA 
clinical records reflect diagnoses of depression not 
otherwise specified (NOS), anxiety disorder NOS, a substance 
abuse disorder, substance induced mood disorder, and cocaine 
abuse with secondary depression.  However, a VA compensation 
and pension examination in December 2005 found no evidence of 
a current mental illness, providing evidence against this 
claim.  

In any event, for purposes of this decision, the Board will 
presume the veteran has a currently diagnosed psychiatric 
disorder.

The veteran's first period of active service was from June 
1977 to June 1981.  His December 1976 enlistment examination 
found a normal psychiatric status. 

In April 1978, the veteran sought a psychiatric consultation.  
He reported sexual identity problems with heterosexual 
adjustment difficulties.  He complained of nervous habits and 
trembling hands.  He was described as a very sensitive and 
easily hurt individual with effeminate characteristics.  His 
mental status examination was significant only for abnormal 
perceptions regarding his sexual dysfunction.  He was given 
an impression of psychophysiologic genito-urinary disorder, 
and recommended for supportive and insight therapy in order 
to decrease his anxiety and general worrying, and enhance his 
self-concept.

On his June 1981 separation examination, the veteran endorsed 
a history of "[n]ervous trouble of any sort," but denied 
symptoms such as "[f]requent trouble sleeping," 
"[d]epression or excessive worry," and "[l]oss of memory 
or amnesia."  In response to a question concerning whether 
he had received treatment for a mental health condition, he 
reported being restricted for 45 days while stationed in 
Pearl Harbor worrying about his sister who was going through 
a difficult phase in her life.  His psychiatric examination 
was abnormal based on an assessment of "[h]omosexual."

The Board notes that the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) does not recognize 
homosexuality as a diagnosable psychiatric disorder.  See 
38 C.F.R. § 4.125 (diagnosis of a mental disorder must 
conform to DSM-IV).  The December 2005 VA examiner also noted 
that homosexuality is no longer considered a "psychiatric" 
disorder, supporting this finding.  The veteran does not 
claim otherwise.  

Based on the above, the veteran's service medical records for 
his first period of active service provide highly probative 
evidence against this claim, failing to indicate a 
"psychiatric" disorder.

The veteran had a second period of active service from 
October 1983 to October 1986.  On his May 1983 enlistment 
examination, he denied a history of "[f]requent trouble 
sleeping," "[d]epression or excessive worry," "[n]ervous 
trouble of any sort," and "[l]oss of memory or amnesia."  
At that time, the veteran's psychiatric status was evaluated 
as normal.

In March 1986, the veteran sought a consultation due to a 2 
to 3 month history of anxiety and feelings of helplessness.  
He had been feeling distraught over personality conflicts 
with family members and co-workers.  He had several incidents 
in the past involving disrespectful conduct towards officers.  
He denied current suicidal thoughts but felt that taking his 
life would seem like a solution to his problems.  Mental 
status examination was unremarkable.  He was given an 
assessment of rule out (R/O) situational anxiety.  He was 
referred for psychiatric consultation and instructed to talk 
to his chaplain about family problems.  

The record does not reflect that the veteran appeared for a 
psychiatric consultation scheduled in April 1986.

An October 1986 separation examination did not diagnose an 
acquired psychiatric disorder.

The veteran's service medical records for his second period 
of active service provide highly probative evidence against 
this claim, failing to indicate a psychiatric disorder began 
during service.

On a December 1986 recruiting physical examination, the 
veteran denied a history of "[f]requent trouble sleeping," 
"[d]epression or excessive worry," "[n]ervous trouble of 
any sort," and "[l]oss of memory or amnesia."  At that 
time, the veteran was given a normal clinical evaluation of 
his psychiatric status.

This examination report provides highly probative against 
this claim, showing continued denials by the veteran of 
recurrent or persistent psychiatric symptoms and no clinical 
evidence of an acquired psychiatric disorder.

The post-service medical records first reflect treatment for 
psychiatric symptoms in 2002, which is more than 15 years 
following the veteran's discharge from active service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Additionally, the post-service medical records are negative 
for any evidence suggesting that the veteran's current 
psychiatric symptoms are associated with an event during 
service.  To the contrary, his clinical records include 
assessments of substance-induced mood disorder and cocaine 
abuse with secondary depression.

Furthermore, VA compensation and pension examination in 
December 2005, upon review of the veteran's medical history, 
found that the veteran did not currently manifest a 
psychiatric disorder.  Overall, this evidence weighs heavily 
against the claim, indicating psychiatric symptoms first 
manifest many years after service and unrelated to active 
service. 

In deciding this case, the Board has carefully reviewed the 
veteran's contentions.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the veteran's current recollections of 
persistent and recurrent psychiatric symptoms since service 
directly contradict his denial of such symptomatology on his 
June 1981 separation examination, May 1983 enlistment 
examination, and December 1986 recruiting physical 
examination.  His statements are otherwise unreliable when 
the evidentiary record is viewed as a whole.  For instance, 
he denied having any problems in the military to a VA 
clinician in March 2003, but elsewhere describes a history of 
depression and substance abuse since his teenage years.

The Board places greater probative weight to the veteran's 
statements made contemporaneous in time to his discharge from 
both periods of service rather than his current recollections 
of events more than 20 years ago.  As noted above, the 
veteran's personal opinion as to the diagnoses and etiologies 
of his claimed disorder is not sufficient to establish 
service connection.  Routen, 10 Vet. App. at 186.

Based on the above, service connection may not be established 
based on chronicity in service or post-service continuity 
symptoms first seen in service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  The Board finds 
that both service and post-service medical records provide 
evidence against his claim, outweighing the veteran's 
statements.  Accordingly, the Board finds that the 
preponderance of the evidence is against his claim of service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was substantially satisfied by 
way of letters sent to the veteran in June and August 2005.  
These letters informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was asked to 
advise the AOJ of any relevant evidence that VA could obtain 
on his behalf and to submit all evidence and/or information 
in his possession pertinent to his claim.  The veteran was 
not advised of the criteria for establishing a disability 
rating or effective date of award.  This notice defect, 
however, results in no prejudice to the veteran as the issues 
have no bearing on the claims until such time that an award 
of service connection is granted.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (a notice error is not 
prejudicial when concerning a benefit that cannot be awarded 
matter of law).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the veteran's service 
medical records and VA clinical records.  The veteran has not 
reported the existence of any relevant private treatment 
records.  As decided above, the preponderance of the evidence 
is against a finding of persistent or recurrent symptoms of 
disability since service and the competent medical evidence, 
in the form of military examinations during service, shows 
that an acquired psychiatric disorder was not manifest in 
service.  As the evidence of record does not otherwise 
include any competent evidence suggesting an association 
between the current symptoms and active service, the Board 
has no duty to provide examination or obtain medical opinion 
in this case.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003) (VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with 
service); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

ORDER

Service connection for an acquired psychiatric disorder 
(claimed as depression) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


